Biggs, J.
{dissenting).— The construction of section 2066, Revised Statutes 1889, adopted by my associate judges is, infioy opinion, contrary to the decisions of this court, and is also opposed to the accepted practice. The section reads: “When a petition,' answer, or reply shall be adjudged insufficient in whole or in part upon demurrer, or the whole or some part thereof stricken out on motion, the party may file a further like pleading within such time as the court shall direct; and in default thereof the court shall proceed with the cause in the same manner as if no such original pleading had been filed.” Under the construction adopted, if a portion of a petition be stricken out there must be an amended petition filed, notwithstanding that the remaining portion states a cause of action; or, if an answer contain a general denial, and also special defenses, such as a plea in bar or in abatement, or of the statute of limitations, and any or all of the special defenses are held insufficient, an amended answer must be filed, and if not .filed a default will be entered. This is against the practice wherever it has been my privilege to practice law, and is contrary to our own decision in State ex rel. v. Finn, 19 Mo. App. 560. In the Finn case the answer contained a general denial and two special defenses. A demurrer was sustained to the *539special defenses, and without any repleading the case went to trial on the general issue. It was decided without hesitation that this was the proper practice.
The unreasonableness of the construction contended for by my associates is made manifest by the record in the present case. The answer contains a special denial of liability and also an averment that the plaintiffs were not the real parties in interest and that they had no right to maintain the action. Then followed a statement of facts tending to show a combination or conspiracy between Baker and the plaintiffs to defraud the defendant. That portion of the answer was stricken out on motion and the defendant properly saved his exception. Now, if the legislature meant what the majority opinion states, then the alternative was presented to the defendant either to abandon his exception or his other defenses, for if he failed to answer over a default would be entered against him, and if he answered over his exception would be waived. Ely v. Porter, 58 Mo. 158; Gale v. Foss, 47 Mo. 276; Williams v. Railroad, 112 Mo. 463; Berthold v. O’Hara, 121 Mo. 88; Haughey v. Joyce, 41 Mo. App. 564.
The statute is clumsily written, but in my opinion the only reasonable construction of it is that when the demurrer or the motion to strike out goes to the entire pleading, an amended pleading must be filed, or else the action will be dismissed or a default entered as the case may be; but'if the insufficiency only extends to a part of a pleading, the remaining issues may be tried, if the party in fault so elects. Any other construction would force a defendant in a case like we have here either to abandon his remaining defenses or by pleading over waive his exception to the action of the court in striking out the other defenses.
I deem it unnecessary to express my views concerning other questions presented by the record, as I *540am of the opinion the cause ought to be certified to the supreme court. The question involved is of much importance, and ought to be authoritatively settled.